The opinion of the court was delivered, by
Woodward, J.
— This is a proceeding under the Sheriff’s Interpleader Act. The sheriff, having in his hands an execution at the suit of Van Winkle against Joseph M. Young, levied it on the contents of a printing office, which he found in possession of the debtor. Mrs. M. J. Young, the wife of the debtor, claimed to own a portion of the goods levied, and Alfred King claimed the residue. The sheriff applied to the court to direct an issue to determine the ownership of said property. The court awarded the issue, directing Mrs. Young and King to be made plaintiffs, and Van Winkle the defendant. On the trial of the issue, the defendant made three points, of which the first was, “ that unless the evidence shows each item of property in dispute was owned by both plaintiffs, the defendant is entitled to a verdict.”
This proposition would be true if the action were at common *217law, but being a feigned issue under our Interpleader Act, the court were bound to call before them, as well the party issuing the writ as all parties making claim to any of the goods levied, and, in framing the issue, it w;as proper to make all the claimants parties thereto. The question to be tried was the ownership of the goods, so far as concerned the sheriff’s right to levy. But as he could levy only goods that belonged to the defendant in the writ, it was quite immaterial whether the plaintiffs were joint owners, or owners in unequal proportions, if they were indeed owners of all the goods.
The court took this view of the matter, and we think they were right.
The second proposition was, that if the plaintiffs were owners of but part of the property, the defendant might recover for the residue; and third, that unless the plaintiffs have shown, by evidence which does not admit of a reasonable doubt, that the interest of Mrs. Young in the property was purchased with funds that were not furnished by the husband, the verdict should be for the defendant.
These propositions were affirmed by the court, with the single qualification that King would be entitled to a verdict for whatever was his. This qualification was substantially a reassertion, of the ruling under the first point, and was, for the reasons stated under that head, unexceptionable. As to all the rest, the opinion of the court was with the plaintiff in error, and therefore he has.no reason to complain.
The questions discussed in the paper-book, as to the right of a husband to carry on business in his wife’s name, by means of capital borrowed by her, do not appear to arise in the case, and therefore are not to be decided. Confining our attention to what.is in the record, we perceive no error, and therefore affirm the judgment.